Case 1:19-cr-20562-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 7



                              U NITED STATE S D ISTR ICT C O U R T
                              SO U TH ER N DISTR ICT O F FLO R IDA

                                       x o.     q '33SZ-fed'
                                                           j
  UN ITED STA TE S O F AM ER ICA

 VS.


 G UILLERM O BARRER A LAR A and
 PA BLO A M EZC UA D O R AD O R ,

          D efendants.


                                     CR IM INA L COVER SH EET

       Did this m atter originate from a m atter pending in the CentralRegion of the United States
       Attorney'sOfticepriortoAugust9,2013(M ag.JudgeAliciaValle)? --Yes X No
       Did this m atter originate from a m atterpending in the N orthern Region of the U nited States
       Attorney'sOfficepriortoAugust8,2014(Mag.JudgeShaniekM aynard)?.-v'es X No

                                                       Respectfully subm itted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UN ITED ST    TTORN EY


                                                By:
                                                       Da J.M arcet
                                                       AssistantUnited StatesAttorney
                                                       Fla.BarN o.0114l04
                                                       l1200N W 20t1  'Street
                                                       M iam i,Florida
                                                       Tel:(305)715-7642
                                                       Daniel.Marcet@usdoi.Roy
  Case 1:19-cr-20562-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 7

AO 91(Rev.08/09) Crimi
                     nalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                        forthe
                                             Southern DistrictofFlorida

               United StatesofAmerica                     )
                           V.                             )                        .                      -
         GUILLERMO BARRERA LARA and
          PABLO AMEZCUA DORADOR,
                                                          ) casexo.74my JJ sb-:e 'a
                                                          )
                                                          )
                                                          )

                                            CRIM INAL CO M PLAINT

        1,thecomplainantin thiscase,statethatthefollowing istrue to the bestofmy knowledge and belief.
Onoraboutthedatets)of June2019toAunust22,2019, inthecountyof                               Miami
                                                                                               -Dade          inthe
  Southern     Districtof    Florida      ,thedefendantts)violated:
          CodeSection                                             OffenseDescri
                                                                              ption
21U.S.C.j963                              Conspiracyto Im pod Heroin
18U.S.C.â 1956(h)                         Conspiracyto engage in moneyIaundering




        Thiscriminalcomplaintisbased onthesefacts:
SEE ATTACHED AFFIDAVIT.




        W Continuedontheattachedsheet.

                                                                                   *

                                                                                 Complainant'
                                                                                            ssignature

                                                                           Brian W i
                                                                                   tek,DEA SpecialAnent
                                                                                   Printednameand title

Sworn to beforeme and signed in my presence.

Date:     t'
           s/QG.
               II!ck
                                                                                       Judge'
                                                                                            ssi
                                                                                              gnature

City and state:                     Mi
                                     ami,Florida                          Lisette Reid,U.S.Magistrate Judge
                                                                                   Printed nameandtitle
Case 1:19-cr-20562-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 7




                                           AFFIDA VIT

          1,Brian W itek,being duly sw orn,depose and state asfollow s:

                 Iam aSpecialAgentw iththeUnited StatesDepartmentofJustice,Drug Enforcem ent

   Administration (DEA),and havebeen so employed since2005. Iam currentlyassigned to DEA
   M iamiFieldDivision,HighlntensityDrugTraffickingArea(HIDTA)TaskForce,Group41.Iam
   a crim inalinvestigator forthe United States within the m eaning ofTitle 21,U nited States Code,

   Section 878,and therefore lam em pow ered to conductinvestigationsof,and make arrestsfor,the

   offensesenum erated in Title 21and Title 18.

                 The inform ation contained in this A ffidavit is subm itted for the sole purpose of

   establishing probablecausethat,from in ouraround June of2019 untilAugust22,2019,Defendants

   Guillermo BA RRERA LA RA and Pablo A M EZCUA DORA DOR conspired to im port five

   kilogram s or m ore of heroin to the U nited States,in violation of Title 21,United States Code,

   Section 963,and conspired to engage in m oney laundering,in violation ofTitle 18,United States

   Code,Section l956(h).
                 The inform ation inthisA ffidavitisbased on m ypersonalknowledgeand inform ation

   provided to m e by others,including otherlaw enforcem entpersonnel. The inform ation setforth

   herein isprovided solely forthepurpose ofestablishing probable cause in supportofthe crim inal

   complaintand doesnotinclude alIofthe factslearned during the course ofthe investigation.

                 Beginning in June of 2019,a DEA confidentialsource (CS) began conducting
   m eetingsw ith Pablo AM EZCUA D ORAD OR,aM exican National.A M EZCUA portrayed him self

   as a m oney launder who invested in drug proceeds through realestate developm ents in Cancun,
Case 1:19-cr-20562-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 7




   M exico. These m eetings took place in Panam a in June 2019,followed by a second m eeting in

   Guatem ala in July 2019.

                  Two m orem eetingsw ereheld in M iam iduringJuly and August2019.D uring these

   m eetings,AM EZCUA introduced the CS to Guillerm o BA RRERA LA RA . The CS explained to

   AM EZCUA and BARERA thathe had $17 m illion ofdrug proceeds in the United States,and
   A M EZCUA and BA RRERA agreed thatthey would takeoutoftheUnited Statesto launderforthe

   CS.AMEZCUA andBARRERA furtheragreedtousetheirprivatejetsandayachttohelptheCS
   bring heroin into the United States.

                  During the first m eeting in M iam ion or about July 24,2019,A M EZCUA and

   BERRERA brought plans outlining a resortin M exico thatthey w ould invest in using the CS's

   narcoticsproceeds. During thismeeting,theC S also stated thathe/shehad heroin availableoutside

   of the U .S.but lacked the logistics to sm uggle it into the U.S. AM EZCU A and BA RRERA

   discussed the opportunity and offered theirprivate aircraûsand yachtto be utilized by the CS to

   smuggleheroin into the United Statesin exchangeforapercentage oftheprofits.During thatsam e

   m eeting,a plan was devised where the Defendants'private aircraftsand yachtwould be m oved to

   The Baham as from M exico and utilized by the CS to m ove 10 kilogram sofheroin from N assau to

   M iam i,w ith five kilogram s of heroin being sm uggled aboard the Defendants'yacht and five

   kilogramsofsham heroinaboardaprivatejetownedbytheDefendants.
                 Thesecond m eeting in M iam ioccurred on oraboutAugust5,2019.A tthatm eeting,

   the CS,AM EZCUA ,and BA RRERA furtherconfirm ed the detailsoftheirplan to sm uggle heroin

   into the United States and to Iaunderm oney outofthe U nited States.
Case 1:19-cr-20562-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 7




                 On oraboutAugust19,20l9,the CS tlew to TheBaham asand m etw ithA M EZCUA

   andBARRERA,whotooktheCStotheprivatejetandvesselandshowedtheCSwheretheywanted
   the heroin to be hidden on board each vehicle. Thereafter,the CS took both AM EZCUA and

   BARRERA to ahoteland displayed ten kilogram sofissham ,''orfake,heroin,which wasrepresented

   to AM EZCUA and BARRERA to be realheroin. The sham heroin w asdisplayed and placed into

   luggage fortransportto theaircraftand vessel.However,bothA M EZCUA and BA RRERA w ould

   notaccom pany the CS w hen the drugswere placed on theirvehicles,asthey did notw antto handle

   the narcotics.Laterthatsame evening,the CS and law enforcem entplaced five kilogram sofsham

   heroineachontheprivatejetandyachtaspreviouslydictatedbyAMEZCUA andBARRERA.
                 O n oraboutAugustzo,2019,the CS along with AM EZCUA and BARRERA sentthe

   yachtcontaining Gve kilogram sofpurported heroin to M iam i. Laterthatsam e day,theCS and the

   fiveadditionalkilogramsofsham heroinarrivedinM iamionboardtheDefendants'privatejet.On
   oraboutA ugust21,2019,the yachtcontaining five kilogram sof sham heroin arrived to Bayside

   M arina in M iam i.According to theplanengaged in betw een theC S,AM EZCUA,and BARRERA,

   the CS w as to retrieve the ten kilogram s of sham heroin,sellit,and deliver to AM EZCUA and

   BA RRERA theirshareofthe proceeds laterthatsam eday.

                 Later on A ugust 21, AM EZCU A and BARRERA arrived in M iam i aboard a

   com m ercialtlightfrom The Baham as.A fterthey arrived,the Defendantsspoke w ith the CS,w ho

   askedwhethertheCScoulduseanotherprivateplanethattheyownedtotake30kilogram sofheroin

  to N ew York,to which they agreed. The CS,AM EZCUA,and BA RRERA agreed to m eetthe

   following day,A ugust22,so thatthe CS could pay A M EZCUA and BARRERA theirshare ofthe

   proceeds from the sale ofthe purported heroin they had broughtto the United States.
Case 1:19-cr-20562-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 7




                 On oraboutAugust22,20l9,AM EZCU A and BA RRERA m etw ith the CS atthe

   Opa-lwocka ExecutiveAirport. AM EZCUA and BARRERA wereexpecting toreceive$300,000

   each as their profit from the sale of the heroin they had im ported, as well as an additional

   $17,000,000indrugproceedsthattheyexpectedtotaketoMexicoonboardanotherprivatejetto
   Iaunder for the CS. During this m eeting,the CS provided BA RRER A w ith a sm allbag that

   purportedtocontain$100,000,whichwasthenplacedaboardoneoftheprivatejets.Thereafter,
  AM EZCUA,BARRERA,and theCS metwith an undercoveragent(UC)who purportedtobean
   associate ofthe CS. The UC provided a bag thatcontained $300,000 in sham United States
   currency. The CS opened the bag to display the m oney and provide it to A M EZCU A and

   BA RRERA . AM EZCU A and BA RRERA were then detained by Iaw enforcem ent.

          12.    AM EZCUA and BA RRERA w ere advised oftheirM iranda rights and agreed to

   speak to law enforcem ent.80th AM EZCUA and BA RRERA confessedto theirinvolvem entsin the

   m oney laundering and drug sm uggling conspiraciesdiscussed above.




                        (THISSPACE INTENTIONALLY LEFT BLANKJ
Case 1:19-cr-20562-KMW Document 1 Entered on FLSD Docket 08/23/2019 Page 7 of 7




          13.    Based on the foregoing,lrespectfully subm itthatthere isprobablecause to believe

   that,from in ouraround June of2019 untilAugust22,2019,D efeddantsG uillerm o BARRERA-

   LARA and Pablo AM EZCUA-DO RA DOR conspiredto im portfive kilogram sorm oreofheroin,in

   violation ofTitle21,United StatesCode,Section 963,and conspired to engagein m oney laundering,

   inviolationofTitlel8,UnitedStatesCode,Section 1956(h).


          FURTHER Y OUR AFFIANT SAY ETH N A UGH T


                                                           e-zzZ./
                                                    Brian W itek,SpecialA gent
                                                    Drug Enforcem entA dm inistration
   Swo
    Q*T
     rnjoanddsubscribedbeforemethis
             ay ofA ugust,2019
            1




   HON ORABLE LISETTE REID
   UN ITED STATES M AG ISTRA TE JUDG E
